Citation Nr: 1039587	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic 
conjunctivitis with a history of angioedema prior to December 1, 
2009.

2.  Entitlement to an initial rating in excess of 10 percent for 
allergic conjunctivitis with a history of angioedema from 
December 1, 2009.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for allergic 
conjunctivitis with a history angioedema and assigned a 0 percent 
(noncompensable) evaluation, effective December 1, 2003.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in March 2006.  A copy of the hearing 
transcript is associated with the claims file.

The Board then remanded this matter for additional development in 
October 2007.  After that development was completed, the Appeals 
Management Center (AMC) in Washington, D.C. promulgated a rating 
decision in December 2009 which granted a 10 percent disability 
rating for the claimed condition, effective December 1, 2009.  
The case now returns to the Board for appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  From December 1, 2003 to March 8, 2006, the Veteran's 
allergic conjunctivitis with angioedema was manifested by minimal 
allergic conjunctivitis and swelling of the eyelids.

2.  From March 9, 2006, the Veteran's allergic conjunctivitis 
with angioedema was manifested by attacks which involved swelling 
of the throat and difficulty breathing that occurred more often 
that twice per year; debilitating episodes occurring at least 4 
times in a 12 month period have not been shown.


CONCLUSIONS OF LAW

1.  From December 1, 2003 to March 8, 2006, the criteria for an 
initial rating in excess of 10 percent for allergic 
conjunctivitis with a history of angioedema have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7118 (2010).

2.  From March 9, 2006, the criteria for an initial 40 percent 
rating for allergic conjunctivitis with a history of angioedema 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7118 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in June 2003 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  However, as noted in the Board's October 
2007 remand, this notice was deficient.  Corrective notice was 
sent to the Veteran in December 2007.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the U.S. 
Court of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied. 

In the Veteran's July 2004 notice of disagreement (NOD), he took 
issue with the initial disability rating assigned and is presumed 
to be seeking the maximum benefits available under the law for 
each appealed issue.  Dingess; see also AB v. Brown.  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO 
properly issued a November 2004 statement of the case (SOC) which 
contained, in part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  As 
noted above, the Veteran was also provided with additional notice 
in December 2007.  The Veteran was allowed a meaningful 
opportunity to participate in the adjudication of the claim.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this matter; 
there is no prejudice to the claimant.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006).

The Veteran's service treatment records, private treatment 
records, VA treatment records, VA authorized examination reports, 
lay statements, and hearing transcript have been associated with 
the claims file.  Pursuant to the Board's October 2007 remand, VA 
made efforts to obtain additional private treatment records 
identified by the Veteran.  Those efforts have been documented in 
the claims file.  The Veteran was notified that VA was 
unsuccessful in obtaining those records and that it was his 
responsibility to provide those records.  To date, however, these 
records have not been associated with the claims file.  
Nonetheless, the Board will proceed.

The Board notes that the Veteran was afforded VA examinations 
with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disability at issue; document 
and consider the relevant medical facts and principles; and 
record the relevant findings for rating the Veteran's allergic 
conjunctivitis with angioedema.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Evidence

The Veteran was afforded a general VA examination in July 2003.  
He reported a history of being diagnosed with angioedema with 
type 1 hypersensitivity.  He experienced swelling of the eyelids, 
and was treated with Atarax, Singulair, Claritin D, and 
Epinephrine injections.  He would get Epinephrine injections 2 to 
3 times per week.

The Veteran also underwent a VA eye examination in July 2003.  
Uncorrected vision was 20/20 in the right eye and 20/25 in the 
left eye.  Slit lamp biomicroscopy on lid eversion revealed a 
mild papillary response.  The anterior chambers were quiet, 
without cell or flare.  The corneas were clear, and lids and 
lashes were normal.  The Veteran was diagnosed with minimal 
allergic conjunctivitis.

The Veteran testified at a Travel Board hearing in March 2006.  
He stated that when he experienced an allergic reaction, he would 
have tearing and swelling of the eyes.  The angioedema, rather 
than the conjunctivitis, was the predominant disability affecting 
him.  When he experienced an attack, he had difficulty swallowing 
and breathing due to throat swelling, and had hypersalivation.  
He experienced conjunctivitis only in about 50 percent of his 
attacks.  Some attacks were more severe than others, and attacks 
generally occurred about two to three times per month.  He 
treated these attacks with Epinephrine injections, and he kept 
Epi-pens in close proximity at all times.  He also used Atarax, 
Claritin, and Zyrtec.  The Veteran indicated that he had 
difficulty obtaining employment after disclosing his condition to 
potential employers.  He was also unable to travel or leave the 
house as much as he would like, due to his fear of experiencing 
an attack away from home.

A March 2008 statement from one of the Veteran's acquaintances 
confirmed that the Veteran periodically injects himself with 
Epinephrine due to difficulties with swallowing and breathing.

The Veteran submitted his own statement in May 2008.  He 
reiterated that his angioedema attacks cause his throat to swell 
shut.  He occasionally woke up in the middle of the night with 
hypersalivation while experiencing an attack.  Attacks occurred 
anywhere from "occasionally" to 3 to 4 times per week.  The 
condition also affected his ability to get a job.

The Veteran was afforded an additional VA examination in December 
2009.  The Veteran reported episodes of angioedema which he 
treated about 4 to 6 times per month, though they have occurred 
more than once daily in the past.  Attacks consisted of swelling 
of the throat and tongue, shortness of breath, and 
hypersalivation.  These usually resolve within 10 minutes of the 
administration of Epinephrine.  There was a post-attack malaise 
that lasted for a day or so.  Allergies were year-round with some 
seasonal exacerbations.  Conjunctivitis also worsened with 
seasonal flares.  Current treatment included Claritin, Albuterol, 
and Epinephrine.  On examination, there was no evidence of sinus 
disease or nasal obstruction.  The larynx was normal.  There were 
marked allergic shiners and sclera injections, bilaterally.  
There was also moderate nasopharyngeal cobblestoning, consistent 
with chronic allergic rhinitis.  The Veteran was diagnosed with a 
chronic allergic profile, including bilateral allergic 
conjunctivitis, rhinitis, and mild asthma.  The profile was 
moderately controlled on the Veteran's current regimen on 
antihistamines and Albuterol.  He was also diagnosed with 
angioneurotic syndrome with post-attack malaise in a moderately 
active state.  Acute episodes were controlled with the 
administration of Epinephrine.  The Veteran's condition resulted 
in poor social interactions, decreased mobility, speech 
difficulty, vision difficulty, lack of stamina, weakness, and 
pain.  The examiner noted that the effect on the Veteran's 
ability to play sports was severe.  Effects on activities such as 
chores, shopping, exercise, recreation, traveling, feeding, 
bathing, dressing, toileting, and grooming were moderate.  She 
also noted that some of the Veteran's episodes were debilitating 
and required bed rest.  The last such debilitating episode was 
July 2009, when the Veteran's Epi-pen was not readily available 
during his attack.  

C.  Applicable Law

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

The Veteran's allergic conjunctivitis with history of angioedema 
is currently rated under Diagnostic Code 6018.  He was assigned a 
noncompensable rating from December 1, 2003, and a 10 percent 
rating from December 1, 2009.

Under Diagnostic Code 6018, a 10 percent rating is assigned for 
active conjunctivitis; otherwise, healed conjunctivitis is rated 
based on the healed residuals.  38 C.F.R. § 4.79, Diagnostic Code 
6018.

However, the assignment of a particular Diagnostic Code is 
dependent on the facts of a particular case.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher rating, the 
Board must consider which Diagnostic Code or Codes are most 
appropriate for application of an appellant's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board has also considered Diagnostic Code 7118, which 
provides that a 10 percent rating is warranted for angioneurotic 
edema if there are attacks without laryngeal involvement lasting 
one to seven days and occurring two to four times a year.  A 20 
percent rating is warranted if there are attacks without 
laryngeal involvement lasting one to seven days and occurring 
five to eight times a year, or; attacks with laryngeal 
involvement of any duration occurring once or twice a year.  A 40 
percent rating is warranted where there are attacks without 
laryngeal involvement lasting one to seven days or longer and 
occurring more than eight times a year, or; attacks with 
laryngeal involvement of any duration occurring more than twice a 
year.  38 C.F.R. § 4.104, Diagnostic Code 7118 (2010).

Finally, the Board has considered Diagnostic Code 7825, which 
provides that a 10 percent rating is warranted for urticaria for 
recurrent episodes occurring at least four times during the past 
12-month period, and responding to treatment with antihistamines 
or sympathomimetics.  A 30 percent rating is warranted for 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period, and requiring intermittent 
systemic immunosuppressive therapy for control.  A maximum 60 
percent rating is warranted for recurrent debilitating episodes 
occurring at least four times during the past 12-month period 
despite continuous immunosuppressive therapy for control.  38 
C.F.R. § 4.118, Diagnostic Code 7825.

D.  Analysis

1.  Rating Prior to December 1, 2009

Based on the evidence of record, the Board finds that a staged 
rating is warranted during this period.  Prior to March 9, 2006, 
a rating of 10 percent is warranted.  VA examinations conducted 
in July 2003 indicate that the Veteran had minimal allergic 
conjunctivitis and experienced swelling of the eyelids.  A higher 
rating is not warranted under Diagnostic Code 7118 as there is no 
indication that attacks, with or without laryngeal involvement, 
occurred at least 5 times per year.  Similarly, a higher rating 
under Diagnostic Code 7825 is not warranted, as there is no 
indication of recurrent debilitating episodes of angioedema.

However, as of March 9, 2006, the date of the Veteran's Travel 
Board hearing, a 40 percent rating under Diagnostic Code 7118 is 
warranted.  As discussed above, a 40 percent rating is warranted 
where there are attacks without laryngeal involvement lasting one 
to seven days or longer and occurring more than eight times a 
year, or; attacks with laryngeal involvement of any duration 
occurring more than twice a year.  During the aforementioned 
hearing, the Veteran testified that when he experienced an 
attack, he had difficulty swallowing and breathing due to throat 
swelling, and had hypersalivation.  Though some attacks were more 
severe than others, attacks generally occurred about two to three 
times per month and had to be treated with epinephrine.  The 
Board finds the Veteran's account of his symptomatology to be 
credible and generally supported by the other evidence of record.  
These symptoms are consistent with the criteria for a 40 percent 
rating, which is the maximum rating available under Diagnostic 
Code 7118.  The March 2008 statement of the Veteran's 
acquaintance and May 2008 statement from the Veteran also 
describe a disability picture that is generally consistent with 
the 40 percent rating.  

A higher 60 percent rating under Diagnostic Code 7825 is not 
warranted.  Although the record demonstrates that the Veteran has 
received ongoing treatment with immunosuppressants, the evidence 
does not establish that the Veteran experienced recurrent 
debilitating episodes, such as episodes requiring bed rest, at 
least four times during a 12-month period.

2.  Rating From December 1, 2009

A 40 percent rating under Diagnostic Code 7118 is also warranted 
from December 1, 2009.  During the Veteran's VA examination on 
that date, he reported that angioedema attacks occurred 4 to 6 
times per month.  These attacks involved swelling of the throat 
and tongue and required treatment with epinephrine.  He also 
experienced a post-attack malaise which lasted about a day.  
These symptoms are consistent with the criteria found in the 40 
percent rating under Diagnostic Code 7118.

A higher 60 percent rating under Diagnostic Code 7825 is not 
warranted.  Although the examiner indicated that the Veteran had 
some episodes which were debilitating and required bed rest,  the 
last such episode was in July 2009.  Moreover, the examination 
report noted that this episode was the result of the Veteran's 
epinephrine not being readily available at the time, and also 
noted that the Veteran's attacks are generally resolved within 10 
minutes of the administration of epinephrine.  The evidence does 
not demonstrate that 4 debilitating episodes occurred within the 
preceding 12 month period.  



3.  Extraschedular Rating

In evaluating the Veteran's claims for higher ratings, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the allergic conjunctivitis with 
angioedema with the established criteria found in the rating 
schedule for those disabilities shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disability.  Indeed, it does not appear 
from the record that he has been hospitalized at all for that 
disability.  Although the Veteran offered statements regarding 
the impact of his condition on his ability to work, there is no 
persuasive evidence in the record to indicate that this service-
connected disability on appeal alone would cause any impairment 
with employment over and above that which is already contemplated 
in the assigned schedular rating.  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disabilities 
have resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.




ORDER

From December 1, 2003 to March 8, 2006, a rating of 10 percent 
for allergic conjunctivitis with a history of angioedema is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.

From March 9, 2006, a 40 percent rating for allergic 
conjunctivitis with a history of angioedema is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


REMAND

During the Veteran's March 2006 hearing, and again in his May 
2008 written statement, the Veteran asserted that he is unable to 
work due to his allergic conjunctivitis with angioedema.  The 
Board notes that although the issue of TDIU has not been 
certified on appeal, the Board does have jurisdiction to decide 
the claim.  In this regard, the Board notes that in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court essentially stated that a 
request for total disability rating, whether expressly raised by 
a veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability as part of a claim for 
increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction 
over the issue of the Veteran's entitlement to TDIU, and that 
issue has been added, as listed above.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal 
claim is not required in cases where an informal claim for TDIU 
has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal claim 
for TDIU has been submitted).  As such, the issue is properly 
before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, that a 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce sufficient 
income to be other than marginal.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995). The Court stressed that VA has a duty to 
supplement the record by obtaining an examination which includes 
an opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a).  An examination is warranted in this regard.

The Veteran should be scheduled for a VA examination, and the 
examiner should be asked to conduct a physical examination of the 
Veteran, review of the medical evidence, and provide a medical 
opinion addressing the question of whether the Veteran's service-
connected disabilities combine to make him unemployable.  See 38 
U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 
294 (1995).  Such opinion must be based upon consideration of the 
Veteran's current medical condition as well as his documented 
history and assertions, to include employment history and 
education, and medical evidence associated with the record.  38 
U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish to the Veteran 
a VA Form 21-8940, to enable him to file a 
formal application for a TDIU.

2. The RO/AMC should send to the Veteran and 
his representative a letter requesting that 
the Veteran furnish any additional 
information and/or evidence pertinent to the 
claim for a TDIU.  The RO/AMC's letter should 
specifically explain how to establish 
entitlement to a TDIU.

3.  The Veteran should be afforded an 
examination to ascertain the impact of all of 
his service-connected disabilities (allergic 
conjunctivitis with angioedema, hiatal 
hernia, tinnitus, asthma, recurrent athlete's 
feet, left hand dupuytren's contracture with 
neuroma, left ear hearing loss, and left hand 
scar) on his unemployability.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The examiner must evaluate and 
discuss the effect of all of the Veteran's 
service-connected disabilities on the 
Veteran's employability.  The examiner should 
opine as to whether it is as likely as not 
(50 percent or more probability) that the 
Veteran's service-connected disabilities, 
without consideration of his nonservice- 
connected disabilities or age, render him 
unable to secure or follow a substantially 
gainful occupation.

A complete rationale for any opinion 
expressed should be provided.  If an opinion 
cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

4.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

5.  After the requested development has been 
completed, the AMC/RO should adjudicate the 
merits of the appellant's claim for a TDIU 
based on all the evidence of record, 
including any additional information obtained 
as a result of this remand.  If the benefits 
sought on appeal remain denied, the appellant 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


